Citation Nr: 1624291	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  08-09 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, including as due to service-connected right shoulder disability.

2.  Entitlement to service connection for a lumbar spine disorder, including as due to service-connected right shoulder disability.

3.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).

4.  Entitlement to an extension beyond October 31, 2006 for a total convalescence rating pursuant to 38 C.F.R. § 4.30 (2015) based on right shoulder surgery.


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran evidently had active duty in the United States Navy from March 1985 to March 1987 and then served in the Army National Guard, with verified active duty in the United States Army from August 2002 to July 2003.

This appeal comes to the Board of Veterans' Appeals (Board), in pertinent part, from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In September 2014, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) to comply with his request to testify during a hearing before a Veterans Law Judge.

In February 2016, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record.

The issues of entitlement to service connection for a lumbar spine disability, a TDIU prior to June 20, 2011, and an extension of a total convalescence rating beyond October 31, 2006, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  A cervical spine disorder, diagnosed as degenerative disc disease, cervical dystonia, and cervical radiculopathy, is proximately due to service-connected right shoulder disability.

2.  Since June 20, 2011, the Veteran has been unable to secure and maintain substantially gainful employment due solely to the effects of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disorder have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.310 (2015).

2.  The criteria for entitlement to a TDIU have been met since June 20, 2011.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

When a veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt rule is a unique standard of proof, and "the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert, 1 Vet. App. at 54).

Contentions

The Veteran contends that he experienced neck pain since his right shoulder injury in service and that his current cervical spine disorder is due to his right shoulder disability (3/27/08 VBMS, Correspondence, p. 3).  He was treated for neck pain in service in late 2002 and 2003.  See Board hearing transcript at page 8.  The Veteran had neck problems since his discharge in 2003 but did not receive treatment for them prior to his post service shoulder injury.  Id. at 9.  His attorney offered that the Veteran's neck disorder worsened after his second shoulder injury.  Id. 

An April 2006 rating decision granted service connection for a rotator cuff repair of the right shoulder.

Legal Criteria

A veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2015).

To establish service connection, evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Certain chronic diseases, such as arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service or if there is continuity of symptomatology since service.  See 38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2015); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (continuity of symptomatology can be applied only in cases involving diseases explicitly recognized as chronic under 38 U.S.C.A. § 1101; 38 C.F.R. § 3.309(a)).

Disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994).

Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

Facts

X-rays of the Veteran's cervical spine were taken on January 22, 2003 (apparently in service), after he fell in the shower and sustained a neck injury, as detailed in a June 2007 VA examination report (6/27/07 VBMS, VA examination, p. 29).  The radiologic impression was early phase of degenerative changes involving C5-C6.

Service treatment records in June 2003 reveal that the Veteran, who was right-handed, experienced right shoulder pain with no trauma (1/29/15 VBMS, STR-Medical, pp. 32, 35).  A magnetic resonance image (MRI) performed at the time showed a torn right rotator cuff.  Neck pain was not expressly noted a Report of Medical Assessment completed in June 2003.  Id. at 36.  However, in that document the Veteran noted his right should diagnosis and also his intent to file a claim for benefits relating to such.

The post service evidence includes a June 2004 report of right shoulder surgery (10/12/04 VBMS, Medical Record-Non Government Facility, p. 1).  

The Veteran's shoulder rehabilitated to working condition and he went to Iraq to work as a civilian during 2004 and 2005 (2/23/12 VBMS, VA Examination, p. 10).  He then re-injured his shoulder while working in re-qualification for a law enforcement job in 2006 (3/27/08 VBMS, Correspondence, p. 1).

The Veteran's history of right shoulder injury in April 2006 in a work-related exercise is noted in a January 2007 private pain clinic record (1/6/15 VBMS, Medical Treatment Record-Non-Government Facility, p. 154; 6/18/12 VBMS, Medical Treatment Record-Non Government Facility, p. 128, 131).  He had a prior shoulder injury that was surgically repaired and was doing well until he reinjured his shoulder and underwent a second surgery in June 2006.  

In January 2007, the Veteran complained pain, decreased range of motion, weakness, and numbness and tingling in his fingertips.  He had burning cervical pain that radiated into his trapezius.  The assessment included a suspicion for right cervical radiculopathy, muscle spasms, and neuropathic pain.  Cervical causes of the Veteran's persistent right shoulder pain had to be ruled out and could be referred from his cervical spine.

In May 2007, the Veteran's symptoms were considered most consistent with cervical radiculopathy (1/6/15 VBMS, Medical Treatment Record-Non-Government Facility, p. 151).

The June 2007 VA examination report includes the Veteran's report of neck pain that started in 2006 (6/27/07 VBMS, VA examination, p. 3).  Diagnoses included degenerative disc disease with radiculopathy of the cervical spine.  Id. at 33.

In August 2007, the Veteran underwent cervical discectomy and fusion for cervical disc herniation (1/6/15 VBMS, Medical Treatment Record-Non-Government Facility, p. 57;12/12/10 VBMS, Medical Treatment Record-Non Government Facility, pp. 24-25).  His cervical pain persisted and was treated with prescribed medications and, in 2011, a cervical spinal cord stimulator was placed.  Id. at 27, 100.   

Cervical dystonia was noted in February 2014 (5/26/15 VBMS, Medical Treatment Record-Non Government Facility, p. 26).  

In July 2015, W.K.N., M.D., a neurologist, reported that he had treated the Veteran since March 2012.  The Veteran had chronic pain, chronic migraines, mild cervical dystonia, and residual right C5-6 radiculopathy.  Dr. W.K.N. noted that the Veteran experienced a right shoulder injury in active service that required repair.  He was able to rehabilitate the right shoulder to complete 2 tours of duty in Gulf Storm (an apparent reference to the Veteran's civilian contractor work in Iraq).  The Veteran returned home and experienced another shoulder injury while certifying as a trainer for self-defense and security.  The physician stated that the Veteran's "original right shoulder injury placed him at risk for re-injury which did occur.  The severity of the second shoulder injury resulted as well in herniated cervical disc which required cervical fusions."  Unfortunately, the Veteran was left with significant impairments leading to chronic pain and impairment.

Analysis

At the outset, it is acknowledged that there is no documentation of any pertinent complaints for several years after active service.  However, the Veteran provided credible testimony of cervical spine pain associated with his right shoulder injury in service, and the absence of documented complaints is not dispositive.  The Veteran is competent to report the symptoms of his cervical spine disorder and cervical spine injuries, as well as a continuity of symptomatology.  See Jandreau v. Nicholson, 492 F.3d. 1372 1376-77 (Fed. Cir. 2007).  There is no affirmative evidence to contradict his reports and they are otherwise generally consistent with the evidence of record.  His reports are deemed credible.

In general, the Board may not rely on the absence of evidence as substantive negative evidence, the exception being when there is an evidentiary basis establishing that a fact in question would ordinarily have been recorded in the document or documents in question.  See Horn v. Shinseki, 25 Vet. App. 231, 239 & n. 7 (2012).

In March 2016, Dr. W.K.N, the private neurologist, did not find the Veteran's cervical disability inconsistent with the circumstances of his military service and offered an opinion that associated the Veteran's cervical spine disc disease, dystonia, and radiculopathy, with his service-connected right shoulder disability, with reasons to support that opinion.  Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 304 (2008).

Given Dr. W.K.N.'s medical expertise and extended clinical relationship with the Veteran, the Board finds the neurologist's opinion probative and persuasive.  There is no medical opinion of record to contradict this opinion.

Here, the evidence demonstrates that the Veteran injured his right shoulder in service, provided credible testimony as to the onset of neck pain at that time and continuing after his discharge, has a current cervical spine disorder, and the only probative medical opinion of record links the current disability to service-connected right shoulder disability, and resolving reasonable doubt in favor of the Veteran, the criteria for service connection for the current cervical spine disorder, diagnosed as degenerative disc disease, cervical dystonia, and cervical radiculopathy, are met.  38 U.S.C.A. §§ 1110 and 1131, 5107(b); 38 C.F.R. § 3.303.  Gilbert.

II. TDIU

Contentions

The Veteran reports that after discharge from active service he lost his civilian job because he had to carry a side arm.  As he was right-handed, he was unable to do so, and that had a "devastating" effect on his family.  See Board hearing transcript at page 12.  His only work experience was in law enforcement.  Id. 14.  He was unable to work since his June 2006 right shoulder surgery due to loss of use of his right arm, and the effect of right shoulder and neck pain and headaches, along with his prescribed pain medications, that affected his memory. 

Analysis

A total disability rating may be granted where the schedular rating is less than 100 percent if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Generally, to be eligible for a TDIU, the following percentage thresholds must be met: if there is only one service-connected disability, it shall be ratable at 60 percent or more; if there are two or more service-connected disabilities, there must be at least one disability rated at 40 percent or more and sufficient additional disabilities to bring the combined overall rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

If a veteran's service-connected disabilities meet the percentage requirements of 38 C.F.R. § 4.16(a), and the evidence of record indicates that he is unable to maintain substantially gainful employment due to his service-connected disabilities, his claim for a total disability rating based on unemployability cannot be denied in the absence of medical evidence showing that he is capable of substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Since June 20, 2011, the Veteran is in receipt of a 50 percent rating for depressive disorder, not otherwise specified (NOS), associated with his service-connected right shoulder disability; a 40 percent rating for his right shoulder rotator cuff repair; and a noncompensable rating for a left wrist ganglion cyst repair; he thus meets the percentage requirements for TDIU since June 20, 2011.  38 C.F.R. § 4.16(a). 

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The question is whether the claimant is capable of performing the physical and mental acts required by employment, not whether he or she can actually find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  The Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant. 
38 U.S.C.A. § 5107; 38 C.F.R. § 4.3. Gilbert v. Derwinski, supra.

A May 2007 formal claim for a TDIU (VA Form 21-8940) indicates that the Veteran last worked full time in 2006 and his right shoulder disability affected full time employment in 2006.  He worked full time as a corrections officer, security officer, deputy sheriff, and in medical transport between 2001 and 2007.  The Veteran completed 3 years of college and had additional training in corrections officer work.

In June 2007, a VA examiner reported that the Veteran's right shoulder disability had moderate effects on his daily activities and his cervical spine disability had no effect on daily activities (6/27/07 VBMS, VA Examination, p. 33).  The examiner commented that the Veteran's service-connected right shoulder disability "may interfere with heavy physical labor but does not preclude sedentary work".  The examiner noted that the Veteran had a neck condition with radiation of pain down his shoulders that "may contribute to this shoulder pain."  The examiner did not provide examples of the type of jobs the Veteran could perform.

In November 2007, the Veteran's former employer reported that the Veteran was employed as a correctional officer from March 2006 to April 2007 and had been provided with a limited and modified schedule until his physician specified that he was not to work (11/19/07, VA 21-4142 Request for Employment Information in Connection for Claim for Disability, p.1).  The Veteran last worked in June 2006 and failed to return from leave.

The Veteran was medically restricted from working in January 2008, further corroborating his assertion of an inability to return to work after his June 2006 right shoulder surgery (9/27/07 VBMS, Medical Treatment Record-Non Government Facility, p. 1).

The evidence shows that the Social Security Administration (SSA) found the Veteran totally disabled and unable to work since June 2006 due, in part, to adhesive capsulitis of the right shoulder, cervicalgia, and psychiatric disability (1/11/16 VBMS, Third Party Correspondence, p. 3).

In August 2008, C.H. M.D., the Veteran's neurosurgeon, reviewed the results of a functional capacity evaluation and concluded that, given the Veteran's clinical condition and functional capacity, it was unlikely he will be able to compete for a job and "strong consideration" should be given to disability for this patient (10/28/08 VBMS, Medical Treatment Record-Non Government Facility, pp.1, 4-12).  

Significant frozen shoulder on the right side was noted in June 2010 (12/17/14 VBMS, Medical Treatment Record-Non Government Facility, p. 4).  This would suggest that the Veteran had limited, if any, use of his right upper extremity.

A June 2012 VA examiner opined that the Veteran's right shoulder disability prevented employment of a physical, but not sedentary, nature (61112 VBMS, VA Examination, p.8).  The examiner did not provide examples of the type of employment the Veteran could perform.  The examiner commented that the shoulder disability affected the Veteran's activities of daily living and that the Veteran's past occupation as a deputy had stringent requirements of a physical nature plus issues with taking narcotic pain medication due to the use of firearms.

The Veteran contends that he became unemployable due to his right shoulder in 2006 and that his prescribed pain medications caused "tremendous" short term memory loss.  See Board hearing transcript at page 14.  His depressive disorder caused irritability, and he avoided crowds and public places.  Id. at 13. 

The April 2010 SSA decision indicates that the Veteran had work experience as a correction officer, carpet sewer, and truck driver (1/11/16 VBMS, Third Party Correspondence, p. 9).

The only arguably sedentary employment the Veteran ever performed was as truck driver but that employment, as he noted in March 2008, requires two fully functioning arms to pass an examination for a commercial license (3/27/08, VBMS, Correspondence, p.3).  The majority of his training and work experience was in law enforcement and security.  He noted that sedentary jobs in that field require passing a physical fitness test that includes pull-ups and firing a weapon to department standards.  He could accomplish neither due to his right shoulder disability.  In addition, the SSA found the Veteran unemployable in large part due to his cervical spine, right shoulder, and depression disabilities.

The evidence is at least in equipoise as to whether the Veteran's service-connected right shoulder, cervical spine, and depression, disabilities prevent him from securing and following substantially gainful employment consistent with his education and occupational experience.  The evidence also shows that he has other significant, non-service-connected disabilities.  The court has held that determinations of unemployability are legal questions and medical opinions are not entirely dispositive.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

Resolving doubt in the Veteran's favor, a TDIU is granted from June 20, 2011.  38 U.S.C.A. § 5107(b); Gilbert.  The matter of entitlement to a TDIU prior to June 20, 2011 is discussed in the remand below.


ORDER

Service connection for a cervical spine disability is granted.

A TDIU is granted from June 20, 2011.


REMAND

Lumbar Spine Disability

The Veteran contends that he has a lumbar spine disability due to his service-connected right shoulder disability.  The June 2007 VA examiner noted the Veteran's report of the onset of back pain 2006, and diagnosed lumbosacral strain, but did not comment on the etiology of the disorder (6/27/07 VBMS, VA examination, p. 33).  

Disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2015).  Secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran should be afforded a new VA examination by a physician to determine if his service-connected right shoulder or cervical spine disability caused or aggravated a lumbar spine disability.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159 (2015).

TDIU

Prior to June 20, 2011, the Veteran does not meet the percentage requirements for a TDIU but VA policy is to grant that benefit in all cases where service connected disabilities prevent a veteran from engaging in gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 4.16(a), (b) (2015).  The Board cannot grant a TDIU in the first instance where a veteran fails to meet the percentage requirements, but must first insure that the claim is referred to VA's Director of Compensation and Pension (C&P) for initial consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Records

The Veteran provided a copy of the April 2010 SSA administrative decision that found him totally disabled since June 2006.  A complete copy of the Veteran's SSA records have not been associated with the claims file.  The records considered by the SSA in its award of disability benefits must be obtained prior to consideration of the Veteran's remaining claims for an extension of a total convalescence rating beyond October 31, 2006.  38 C.F.R. § 3.159(c)(2) (2015); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  As these records may contain information relevant to the claim of entitlement to an extension of the time period for a total rating based on convalescence the Board will defer from a final decision on that issue at the present time.



Accordingly, the case is REMANDED for the following action:

1. Obtain all records considered in conjunction with the April 2010 SSA decision, and any subsequent determinations regarding the Veteran's claim for disability.  Any unsuccessful search attempt should be documented in the record.

2. After completion of the development requested above, schedule the Veteran for VA examination to determine whether any current lumbar spine disabilities are related to a disease or injury in service.  The claims folder should be reviewed by the examiner.

a. The examiner should opine whether it is at least as likely as not that any lumbar spine disability present since 2007 is the result of a disease or injury in active service.  

b. If not, has any lumbar disability been caused by the service-connected right shoulder or cervical spine disability?   

c. If not, is it at least as likely as not aggravated by service-connected right shoulder or cervical spine disability?  If aggravated, is there medical evidence created prior to the aggravation or at any time between the time of aggravation and the current level of disability that shows a baseline of lumbar spine disability prior to aggravation? 

d. The examiner must provide reasons for each opinion. 

e. The Veteran is competent to report symptoms and observable history.

f. If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

g. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

3. Refer the Veteran's claim for a TDIU prior to June 20, 2011 to VA's Director of C&P for adjudication in accordance with 38 C.F.R. § 4.16(b).

4. If any benefit on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


